Title: To John Adams from Jan Willink, 19 September 1797
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 19th: Sbr 1797

General Marshall handed to us your esteemed favor of the 14th. July inclosing a number of Coupons to be invested in fresch stocks, of the United States, in consequence we re purchased 4 Oblg.: of ƒ1000—each No. 852 & 853, 2692 & 2673 at 84 per Ct. of the Loan of 4 per C intrest Whch. please to find charged in the abstr: of Y/a inclosed, whch. ballance in our favor we transfer on new accts. whch. of right, we request to note it in conformity.
We keep said oblg: Subject to your order.
We have the honor to be with sincere regard & esteem / Sir Your most Obedient & / Humble Servants


Wilhem Jan Willink

4 Bonds @ ƒ1/m 4000. . . at 4 pC Int. purchasedat 84 pC. . . . . .ƒ3360..Interest of ƒ1000. . 8/months & 17/ds. . . . . ."28.11.ƒ3000. . 3/months & 17/ds. . . . . ."35.13.Brokerage 1/4 pCt. . . . . ."10..ƒ3434.4.